Citation Nr: 1311824	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  09-02 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD) or diabetes mellitus.

3.  Entitlement to an increased rating for service-connected diabetes mellitus with retinopathy, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2007 and May 2009 rating decisions of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in March 2011.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of such evidence.  Additionally, the undersigned held the record open for 60 days to allow the Veteran to submit additional evidence.  Board Hearing Tr. at 13-14.  Such evidence was submitted in April 2011 without a waiver of initial RO consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss and hypertension, an increased rating for service-connected diabetes mellitus, and entitlement to TDIU.  Before the Board can adjudicate these claims on the merits, additional development is required.

I.  Treatment Records

At the March 2011 hearing, the Veteran testified that he receives ongoing treatment for his claimed disabilities at VA facilities in Salem and Portland, Oregon.  Board Hearing Tr. at 11-13.  In particular, he testified that he had an upcoming diabetic eye examination.  Id.  The most recent treatment records from these facilities are from March 2010.  On remand, all updated pertinent treatment records from these facilities should be obtained.

Additionally, the Veteran testified that he sometimes seeks private treatment with Dr. O.K.D. for hypertension and diabetes.  Id. at 14-15.  He also testified that Dr. O.K.D. diagnosed him with hypertension at the same time that he was diagnosed with diabetes, around 1988.  See id. at 22.  In April 2011, the Veteran submitted a letter from Dr. O.K.D. providing an opinion on the etiology of the Veteran's disabilities.  He did not, however, submit treatment records from Dr. O.K.D.  As treatment records from this physician may be pertinent to the Veteran's claims, the Veteran should be requested to provide VA Form 21-4142, Authorization and Consent to Release Information to VA, for treatment with Dr. O.K.D.

II.  Clarification of Private Audiometry Testing

At the March 2011 hearing, the Veteran submitted a March 2011 report of audiometric testing from Costco Hearing Aid Center.  It is unclear from this report whether Maryland CNC speech discrimination testing was completed.  Currently, as will be explained below, the evidence does not reflect the Veteran has right ear hearing loss for VA purposes.  Therefore, determining whether Maryland CNC testing was completed in March 2011 may be crucial to resolving the Veteran's appeal as such test results may reveal right ear hearing loss.  As such determination is factual, objective, and relevant to assessing whether the Veteran has hearing loss for VA purposes, the Board has determined that further clarification of this report is necessary.  See Savage v. Shinseki, 24 Vet. App. 259, 269-71 (2011) (holding that in instances where "missing information is relevant, factual, and objective" and bears on the probative value of a medical report, VA must seek clarification from the examiner or explain why such clarification would be unreasonable).  

As such, the claim must be remanded to have the AOJ seek clarification regarding whether Maryland CNC speech discrimination testing was completed by the Costco Hearing Aid Center. 

III.  Social Security Administration (SSA) Records

At the hearing, the Veteran testified that he retired in about 2009 when he began receiving SSA benefits.  Board Hearing Tr. at 17.  It is unclear from this testimony whether the Veteran is receiving SSA benefits because of disability.  See 42 U.S.C.A. §§ 402, 423, 1381a, 1382 (West 2002 & Supp. 2012).  The record does not reflect that any request has been made for SSA records or that a determination has been made regarding whether the Veteran is receiving SSA disability benefits.  If the Veteran is receiving SSA benefits based on disability, any records associated with that claim, particularly medical records, could shed additional light on the claims currently before the Board.  As such, these records should be obtained for consideration in connection with the instant appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

IV.  VA Examinations

	A.  Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss that is due to noise exposure he incurred during service.  Specifically, he alleges that he was exposed to loud mortar round blasts during his combat service in Vietnam.  The Veteran's DD Form 214 reflects that he served in Vietnam, his military occupational specialty was Infantry Independent Fire Crewman, and that he received the Combat Infantryman Badge.  Therefore, as he is a combat Veteran and his lay statements are consistent with the circumstances, conditions, and hardships of his service, his lay statements are sufficient proof that he experienced noise exposure during service.  38 U.S.C.A. § 1154(b) (West 2002).

The Veteran was provided with a VA examination in August 2007 to determine whether he had hearing loss for VA purposes and, if so, to assess its etiology.  As a result of evidence that has been added to the record since August 2007, the Board finds that the examination report is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

First, audiological testing in August 2007 did not reveal hearing loss that met VA criteria for a hearing loss disability in either ear.  38 C.F.R. § 3.385 (2012).  However, at the March 2011 hearing the Veteran testified that he had been having greater difficulty with his hearing since the August 2007 VA examination.  Board Hearing Tr. at 26.  Additionally, pure tone threshold results from audiometry completed in March 2011 by the Costco Hearing Aid Center reveal left ear hearing loss for VA purposes.  It does not appear that these test results reveal right ear hearing loss; however, as explained above, the audiometry report does not indicate whether Maryland CNC testing was completed.  Therefore, it remains unclear whether the Veteran currently has right ear hearing loss and further testing is necessary.  

Furthermore, the August 2007 VA examiner provided an opinion that hearing loss was not caused by or a result of noise trauma because hearing testing on separation was not clinically different than entrance examination and the Veteran's current hearing was not clinically different than in service.  However, at the time of the August 2007 VA examination, the record did not show hearing loss for VA purposes in either ear.  Therefore, the examiner's opinion regarding the left ear is insufficient since March 2011 audiometry findings appear to indicate pure tone thresholds that are clinically different than what was shown in service.  

Additionally, at the March 2011 hearing, the Veteran testified that he began having difficulty hearing in service and that his difficulties have continued since service.  Board Hearing Tr. at 24.  The Veteran is competent to report that he has had trouble with his hearing since service and the Board finds, for purposes of this Remand, that his statements on this matter are credible.  38 C.F.R. § 3.159(a)(2) (2012).  It is unclear from the August 2007 examination report whether the examiner was aware that the Veteran has continuously experienced hearing difficulties since service.

As a result of these additions to the record, the Board finds that remand for a new examination is necessary.  

	B.  Hypertension

The Veteran alleges that his hypertension is secondary to his service-connected PTSD and/or diabetes.  For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The record contains medical evidence on the questions of whether hypertension is due to the Veteran's service-connected diabetes mellitus or PTSD.  However, as will be explained below, the evidence of record is insufficient for the Board to rely on in resolving the medical questions at issue.

The Veteran was afforded a VA examination in April 2009 to determine whether hypertension was secondary to service-connected diabetes.  The examiner concluded that hypertension was not as likely as not due to the Veteran's diabetes.  She found that it was more likely that the Veteran had essential hypertension, which was not caused or contributed to by diabetes.  She noted the Veteran's kidney function was in normal range and that hypertension was diagnosed at the same time as diabetes because the Veteran had not been seeing a doctor on a regular basis.  She commented that diabetes and hypertension were two diagnoses that are not specifically related to each other.  This opinion does not address whether hypertension was aggravated by service-connected diabetes.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, it is inadequate for rating purposes.  See Barr, 21 Vet. App. at 312.  

Further, in June 2009 the Veteran submitted an article from the Cardiovascular Disease Review entitled "Hypertension in Diabetes" which indicates that 71% of diabetics had been found to have hypertension.  Although this textual evidence indicates a possible relationship between diabetes and hypertension, it is too general and inconclusive on its own to establish such causality in the Veteran's case.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot support a claim); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In February 2010, the Veteran was afforded a VA examination to assess whether his hypertension is secondary to service-connected PTSD.  The examiner opined that hypertension was not caused by and not a result of PTSD.  She noted that although it is possible for severe PTSD with raging type of manifestations to elevate blood pressure transiently, the Veteran did not express this phenomenon when describing his PTSD.  She indicated that his course of hypertension had not been that of transient elevations, but rather one of gradually worsening blood pressure readings consistent with essential hypertension.  This opinion is also insufficient for rating purposes as it does not address whether hypertension was aggravated by service-connected PTSD.  

An April 2011 letter from the Veteran's private physician, Dr. O.K.D., opines that the Veteran has "elevated blood pressure that is probably related to both stress and diabetic kidney disease (all problems that are most likely service-connected disabilities)."  Dr. O.K.D.'s opinion is stated in speculative terms, does not include a rationale, and does not clearly comment on whether the Veteran's hypertension was aggravated by his service-connected disabilities.  Therefore, this opinion is also insufficient.

Since the Board is precluded from making an independent medical determination and the record does not contain adequate medical responses to pertinent medical questions, further medical opinion is necessary.

	C.  Diabetes with Retinopathy

The Veteran last appeared for a VA examination to assess the severity of service-connected diabetes with retinopathy in March 2007.  At his March 2011 Board hearing, he indicated that since that time he had taken early retirement from his job as a timber cutter because his symptoms of diabetes were making it dangerous for him to do his job.  Board Hearing Tr. at 5-6.  Additionally, he reported having increased fatigue and decreased energy.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The United States Court of Appeals for Veterans Claims (Court) has held that where the Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (noting that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  As the Veteran's testimony raises the possibility that his diabetes mellitus has increased in severity since the most recent VA examination, a new examination is required on remand.

V.  TDIU 

As noted, the Veteran testified that he retired early because his service-connected diabetes made it dangerous for him to continue his job as a timber cutter.  Board Hearing Tr. at 5.  As this testimony raises questions regarding whether service-connected diabetes renders him unemployable, it raises a claim for entitlement to TDIU.  The Court has held that a claim for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 453-54.  Since this issue is not yet ripe for review, it must be remanded for additional development.  

VI.  Initial AOJ Review 

In April 2011, the Veteran submitted an opinion from private physician, Dr. O.K.D., without a waiver of initial AOJ review.  Therefore, this opinion must be reviewed by the AOJ on remand.  38 C.F.R. § 20.1304(c) (2012).

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all treatment records relating to the Veteran's treatment with Dr. O.K.D.  

2.  With any needed assistance from the Veteran, send a letter to the Costco Hearing Aid Center asking the facility to identify whether Maryland CNC speech discrimination testing was completed at the Veteran's March 2011 hearing test, and if so, to identify the results of that testing (i.e., the Veteran's speech recognition scores).

3.  Obtain from SSA records pertinent to any claim made by the Veteran for disability benefits as well as the medical records relied upon concerning that claim.  

4.  Obtain the Veteran's VA treatment records from the Salem, Oregon, VA Outpatient Clinic and the Portland, Oregon, VA Medical Center from March 2010 to the present.  

5.  If any of the records requested in items 1-4 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

6.  After completing the development requested in items 1-5, schedule the Veteran for an examination to determine whether he has right ear hearing loss and the etiology of any diagnosed hearing loss.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner in conjunction with this request.  

For purposes of this request, the examiner should accept as true the Veteran's statements to the effect that he had noise exposure during service from loud mortar round blasts during his combat service in Vietnam.  Additionally, for purposes of this request, the examiner should accept as true the Veteran's statements that he has had difficulty hearing since he was in service.

The examiner should specifically address the following questions:

A)  Is it at least as likely as not (a 50 percent probability or greater) that left ear hearing loss is related to any incident of military service, including in-service noise exposure? 

B)  If, and only if, audiometry results (taken on examination or already of record) reveal right ear hearing loss for VA purposes, then is it at least as likely as not (a 50 percent probability or greater) that right ear hearing loss is related to any incident of military service, including in-service noise exposure? 

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  In providing a rationale, the examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service.  Such an opinion will not be considered adequate for rating purposes. 

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  After completing the development requested in items 1-5, request a records review and medical opinion from an appropriate specialist or specialists regarding the etiology of the Veteran's hypertension.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the reviewing clinician in conjunction with this request.  

If the reviewing clinician determines that a physical examination is necessary, then one must be scheduled.

The reviewing clinician should specifically address the following questions:

A)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is causally related to service-connected diabetes and/or PTSD?

B)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is aggravated beyond the normal course of the condition by service-connected diabetes and/or PTSD?   

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

8.  After completing the development requested in items 1-5, schedule the Veteran for an examination to determine the current nature and severity of his service-connected diabetes mellitus with retinopathy.  Any necessary consultations to evaluate the severity of diabetic retinopathy must be completed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner in conjunction with this request.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

9.  After the aforementioned development has been completed, and after performing any necessary development for the claim for TDIU, to include providing a duty to notify and assist letter and scheduling any necessary VA examination, adjudicate the Veteran's claim for TDIU.

10.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal (to include consideration of any evidence submitted without a waiver of initial AOJ review).  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2012).




_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

